DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 9/20/2021, with respect to the rejection of claim 1 under 102(a)(1) have been fully considered as to the point that the claimed chuck self-bias range of less than 60 V produces unexpected results with respect to fluorine content of the coating layer, as evidenced by the Examples and Comparative Example in the specification, and are persuasive in view of the amendments.  The rejection of claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious a method for treating a substrate surface including the steps of supplying a polymer forming fluorine gas source to the gas supply inlet and flowing the polymer forming fluorine gas source into the reaction chamber to contact the substrate arranged on the chuck, the polymer forming fluorine gas source comprising a fluorine component of the formula CxHzFy, and supplying electric power to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BG/

/SHAMIM AHMED/Primary Examiner, Art Unit 1713